Transaction History                                                                                                                                                 Page 1 of 17
                Case 19-20485-PGH                                             Doc 77-2                Filed 01/02/20                 Page 1 of 17


   Addition/Removal of                                                         Corp          Missing Group Name/Not              Investor                Selene Ancillary
 Loan                             Escrow          Pmt/Reversal/Deposit           Adv            Mapped                               Repayment               Income
                                                                                                                                                                      Print History

 Loan Number :

 Aug, 2019
                                                      Principal Interest            Suspense   Fee       Tran
   Trans Date    Due Date NSF         Total Amt                          Escrow Amt                Other            Tran Code Name           Tran Grp Name
                                                        Amt       Amt                 Amt      Amt       Code
  2019-08-
                           0    15.00                 0.00    0.00    0.00        0.00         15.00 0.00 631 Prop Pres Disb            Corp Adv
  27
  2019-08-
                           0    0.43                  0.00    0.00    0.00        0.00         0.43 0.00 601 Misc Corp Adv Disb         Corp Adv
  15
  2019-08-
                           0    0.44                  0.00    0.00    0.00        0.00         0.44 0.00 601 Misc Corp Adv Disb         Corp Adv
  10
  2019-08-
                           0    95.00                 0.00    0.00    0.00        0.00         95.00 0.00 631 Prop Pres Disb            Corp Adv
  10
  2019-08-      2018-02-
                           0    245.00                0.00    0.00    0.00        0.00         0.00 0.00 632 Statutory Exp Disb         Corp Adv
  09            01
  2019-08-      2018-02-
                           0    250.00                0.00    0.00    0.00        0.00         0.00 0.00 630 Atty Adv Disb              Corp Adv
  09            01
  2019-08-      2018-02-
                           0    250.00                0.00    0.00    0.00        0.00         0.00 0.00 630 Atty Adv Disb              Corp Adv
  09            01
  2019-08-      2018-02-
                           0    250.00                0.00    0.00    0.00        0.00         0.00 0.00 630 Atty Adv Disb              Corp Adv
  09            01
  2019-08-
                           0    0.21                  0.00    0.00    0.00        0.00         0.21 0.00 631 Prop Pres Disb             Corp Adv
  07
  2019-08-
                           0    0.21                  0.00    0.00    0.00        0.00         0.21 0.00 631 Prop Pres Disb             Corp Adv
  07

 Jul, 2019
                                                      Principal Interest            Suspense   Fee       Tran
   Trans Date    Due Date NSF         Total Amt                          Escrow Amt                Other            Tran Code Name           Tran Grp Name
                                                        Amt       Amt                 Amt      Amt       Code
  2019-07-      2018-02-
                           0    70.00                 0.00    0.00    0.00        0.00         0.00 0.00 632 Statutory Exp Disb         Corp Adv
  23            01
  2019-07-      2018-02-
                           0    5.00                  0.00    0.00    0.00        0.00         0.00 0.00 632 Statutory Exp Disb         Corp Adv
  23            01
  2019-07-      2018-02-
                           0    -1,071.54             0.00    0.00    0.00        0.00         0.00 0.00 710 Atty Adv Repmt             Corp Adv
  23            01
  2019-07-      2018-02-
                           0    15.00                 0.00    0.00    0.00        0.00         0.00 0.00 631 Prop Pres Disb             Corp Adv
  18            01
  2019-07-
                           0    0.86                  0.00    0.00    0.00        0.00         0.86 0.00 601 Misc Corp Adv Disb         Corp Adv
  16
  2019-07-
                           0    15.00                 0.00    0.00    0.00        0.00         15.00 0.00 631 Prop Pres Disb            Corp Adv
  10

 Jun, 2019
                                                      Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF         Total Amt                          Escrow Amt              Other             Tran Code Name           Tran Grp Name
                                                        Amt       Amt                 Amt    Amt       Code
  2019-06-      2018-02-
                           0    5.00                  0.00    0.00    0.00        0.00         0.00 0.00 632 Statutory Exp Disb        Corp Adv
  28            01
  2019-06-      2018-02-
                           0    50.00                 0.00    0.00    0.00        0.00         0.00 0.00 632 Statutory Exp Disb        Corp Adv
  28            01
  2019-06-      2018-02-
                           0    250.00                0.00    0.00    0.00        0.00         0.00 0.00 630 Atty Adv Disb             Corp Adv
  17            01

 May, 2019
                                                      Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF         Total Amt                          Escrow Amt              Other             Tran Code Name           Tran Grp Name
                                                        Amt       Amt                 Amt    Amt       Code
  2019-05-      2018-02-
                           0    15.00                 0.00    0.00    0.00        0.00         0.00 0.00 631 Prop Pres Disb            Corp Adv
  15            01
  2019-05-      2018-02-
                           0    250.00                0.00    0.00    0.00        0.00         0.00 0.00 630 Atty Adv Disb             Corp Adv
  02            01
  2019-05-      2018-02-
                           0    300.00                0.00    0.00    0.00        0.00         0.00 0.00 630 Atty Adv Disb             Corp Adv
  02            01

 Mar, 2019
                                                      Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF         Total Amt                          Escrow Amt              Other             Tran Code Name           Tran Grp Name
                                                        Amt       Amt                 Amt    Amt       Code
  2019-03-
                           0    2.00                  0.00    0.00    0.00        0.00         2.00 0.00 601 Misc Corp Adv Disb        Corp Adv
  28
  2019-03-
                           0    3.00                  0.00    0.00    0.00        0.00         3.00 0.00 601 Misc Corp Adv Disb        Corp Adv
  28
  2019-03-
                           0    5.00                  0.00    0.00    0.00        0.00         5.00 0.00 601 Misc Corp Adv Disb        Corp Adv
  28
                           0    500.00                0.00    0.00    0.00        0.00         0.00 0.00 630 Atty Adv Disb             Corp Adv
Transaction History                                                                                                                                                     Page 2 of 17
                Case 19-20485-PGH                                          Doc 77-2                  Filed 01/02/20                   Page 2 of 17


  2019-03-      2018-02-
  27            01
  2019-03-
                           0    0.43           0.00    0.00      0.00          0.00          0.43 0.00 601 Misc Corp Adv Disb          Corp Adv
  07
  2019-03-      2018-02-
                           0    690.00         0.00    0.00      0.00          0.00          0.00 0.00 630 Atty Adv Disb               Corp Adv
  06            01
  2019-03-      2018-02-
                           0    350.00         0.00    0.00      0.00          0.00          0.00 0.00 630 Atty Adv Disb               Corp Adv
  06            01

 Feb, 2019
                                               Principal Interest            Suspense         Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt                      Other           Tran Code Name                Tran Grp Name
                                                 Amt       Amt                 Amt            Amt       Code
  2019-02-
                           0    12.40          0.00    0.00      0.00          0.00          12.40 0.00 633 Misc FCL,BK,REO Exp Disb Corp Adv
  26
  2019-02-
                           0    15.50          0.00    0.00      0.00          0.00          15.50 0.00 633 Misc FCL,BK,REO Exp Disb Corp Adv
  26
  2019-02-
                           0    15.00          0.00    0.00      0.00          0.00          15.00 0.00 631 Prop Pres Disb               Corp Adv
  21
  2019-02-
                           0    0.30           0.00    0.00      0.00          0.00          0.30 0.00 601 Misc Corp Adv Disb            Corp Adv
  20
  2019-02-
                           0    0.31           0.00    0.00      0.00          0.00          0.31 0.00 601 Misc Corp Adv Disb            Corp Adv
  20
  2019-02-      2018-02-                                                                                   Restricted Corp Adv
                           0    0.00           0.00    0.00      0.00          0.00          0.00 0.00 745                               Corp Adv
  20            01                                                                                         Repmt
  2019-02-      2018-02-                                                                                   Restricted Corp Adv
                           0    0.00           0.00    0.00      0.00          0.00          0.00 0.00 745                               Corp Adv
  20            01                                                                                         Repmt
  2019-02-
                           0    1.27           0.00    0.00      0.00          0.00          1.27 0.00 601 Misc Corp Adv Disb            Corp Adv
  20
  2019-02-      2018-02-
                           0    250.00         0.00    0.00      0.00          0.00          0.00 0.00 632 Statutory Exp Disb            Corp Adv
  12            01
  2019-02-
                           0    5.10           0.00    0.00      0.00          0.00          5.10 0.00 601 Misc Corp Adv Disb            Corp Adv
  05
  2019-02-
                           0    5.10           0.00    0.00      0.00          0.00          5.10 0.00 601 Misc Corp Adv Disb            Corp Adv
  05
  2019-02-
                           0    5.10           0.00    0.00      0.00          0.00          5.10 0.00 601 Misc Corp Adv Disb            Corp Adv
  05
  2019-02-      2018-02-
                           0    -9,461.00      0.00    0.00      -9,461.00 0.00              0.00 0.00 351 Hazard Ins                    Escrow
  01            01
  2019-02-                                                                                                 Escrow Advance Refund
                           0    9,461.00       0.00    0.00      0.00          0.00          0.00 0.00 161                               Pmt/Reversal/Deposit
  01                                                                                                       Dep

 Jan, 2019
                                                               Interest            Suspense Fee                 Tran
   Trans Date    Due Date NSF      Total Amt   Principal Amt            Escrow Amt                      Other                Tran Code Name             Tran Grp Name
                                                                 Amt                 Amt    Amt                 Code
  2019-01-
                           0    -2,593.97      0.00            0.00     0.00          0.00       0.00 0.00      168 Escrow Adv Refund             Pmt/Reversal/Deposit
  24
  2019-01-      2018-02-
                           0    0.00           0.00            0.00     2,593.97 -2,593.97 0.00 0.00            173 Irregular Pmt                 Pmt/Reversal/Deposit
  24            01
  2019-01-
                           0    2.13           0.00            0.00     0.00          0.00       2.13 0.00      632 Statutory Exp Disb            Corp Adv
  18
  2019-01-      2018-02-                                                                                            Restricted Corp Adv
                           0    5,051.00       0.00            0.00     0.00          0.00       0.00 0.00      745                               Corp Adv
  11            01                                                                                                  Repmt
  2019-01-
                           0    -343,850.64    -343,850.64 0.00         0.00          0.00       0.00 0.00      142 Loan Prin Bal Set-up          Addition/Removal of Loan
  10
  2019-01-
                           0    -48,197.78     -48,197.78 0.00          0.00          0.00       0.00 0.00      143 Bal Field Adjust              Addition/Removal of Loan
  10
  2019-01-                                                                                                           Restricted Monetary
                           0    20,394.56      0.00            0.00     20,394.56 2,593.97 0.00 0.00            145                               Addition/Removal of Loan
  10                                                                                                                 Adjust
  2019-01-                                                                                                           Restricted Monetary
                           0    0.00           0.00            0.00     0.00          0.00            -20,394.56 145                              Addition/Removal of Loan
  03                                                                                                                 Adjust
  2019-01-
                           0    15.00          0.00            0.00     0.00          0.00            0.00      631 Prop Pres Disb                Corp Adv
  03
  2019-01-                                                                                                          Restricted Corp Adv
                           0    20,394.56      0.00            0.00     0.00          0.00            0.00      745                               Corp Adv
  03                                                                                                                Repmt

 Nov, 2018
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other                 Tran Code Name                Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2018-11-
                           0    15.00          0.00    0.00      0.00          0.00              0.00 631 Prop Pres Disb               Corp Adv
  27
  2018-11-                                                                                                Escrow Advance Refund
                           0    9,898.74       0.00    0.00      9,898.74 0.00                   0.00 161                              Pmt/Reversal/Deposit
  13                                                                                                      Dep
  2018-11-
                           0    -9,898.74      0.00    0.00      -9,898.74 0.00                  0.00 312 County Tax                   Escrow
  13
  2018-11-
                           0    15.00          0.00    0.00      0.00          0.00              0.00 631 Prop Pres Disb               Corp Adv
  07
Transaction History                                                                                                                                            Page 3 of 17
                Case 19-20485-PGH                                     Doc 77-2                Filed 01/02/20                     Page 3 of 17


 Oct, 2018
                                              Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt              Other              Tran Code Name            Tran Grp Name
                                                Amt       Amt                 Amt    Amt       Code
  2018-10-
                         0     155.00         0.00    0.00   0.00        0.00              0.00 630 Atty Adv Disb                Corp Adv
  30
  2018-10-
                         0     690.00         0.00    0.00   0.00        0.00              0.00 630 Atty Adv Disb                Corp Adv
  30
  2018-10-
                         0     1,991.00       0.00    0.00   0.00        0.00              0.00 630 Atty Adv Disb                Corp Adv
  30
  2018-10-
                         0     5.00           0.00    0.00   0.00        0.00              0.00 630 Atty Adv Disb                Corp Adv
  30
  2018-10-
                         0     410.00         0.00    0.00   0.00        0.00              0.00 630 Atty Adv Disb                Corp Adv
  30
  2018-10-
                         0     690.00         0.00    0.00   0.00        0.00              0.00 630 Atty Adv Disb                Corp Adv
  30
  2018-10-
                         0     1,035.00       0.00    0.00   0.00        0.00              0.00 630 Atty Adv Disb                Corp Adv
  25
  2018-10-
                         0     15.00          0.00    0.00   0.00        0.00              0.00 631 Prop Pres Disb               Corp Adv
  03

 Aug, 2018
                                              Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt              Other               Tran Code Name            Tran Grp Name
                                                Amt       Amt                 Amt    Amt       Code
  2018-08-
                         0     0.00           0.00    0.00   0.00        0.00              -63.06 152 Late Charge Assessment      Addition/Removal of Loan
  16
  2018-08-
                         0     15.00          0.00    0.00   0.00        0.00              0.00 631 Prop Pres Disb                Corp Adv
  01

 Jul, 2018
                                              Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt              Other               Tran Code Name            Tran Grp Name
                                                Amt       Amt                 Amt    Amt       Code
  2018-07-
                         0     0.00           0.00    0.00   0.00        0.00              -63.06 152 Late Charge Assessment      Addition/Removal of Loan
  16
  2018-07-                                                                                             Restricted Corp Adv
                         0     -15.00         0.00    0.00   0.00        0.00              0.00 745                               Corp Adv
  05                                                                                                   Repmt
  2018-07-
                         0     15.00          0.00    0.00   0.00        0.00              0.00 631 Prop Pres Disb                Corp Adv
  03

 Jun, 2018
                                              Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt              Other               Tran Code Name            Tran Grp Name
                                                Amt       Amt                 Amt    Amt       Code
  2018-06-
                         0     0.00           0.00    0.00   0.00        0.00              -63.06 152 Late Charge Assessment      Addition/Removal of Loan
  18
  2018-06-                                                                                          Restricted Corp Adv
                         0     -15.00         0.00    0.00   0.00        0.00              0.00 745                               Corp Adv
  08                                                                                                Repmt
  2018-06-
                         0     15.00          0.00    0.00   0.00        0.00              0.00 631 Prop Pres Disb                Corp Adv
  07

 May, 2018
                                              Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt              Other               Tran Code Name            Tran Grp Name
                                                Amt       Amt                 Amt    Amt       Code
  2018-05-
                         0     0.00           0.00    0.00   0.00        0.00              -63.06 152 Late Charge Assessment      Addition/Removal of Loan
  16
  2018-05-
                         0     59.92          0.00    0.00   0.00        0.00              59.92 173 Irregular Pmt                Pmt/Reversal/Deposit
  10

 Apr, 2018
                                              Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt              Other               Tran Code Name            Tran Grp Name
                                                Amt       Amt                 Amt    Amt       Code
  2018-04-
                         0     0.00           0.00    0.00   0.00        0.00              -63.06 152 Late Charge Assessment      Addition/Removal of Loan
  16

 Mar, 2018
                                              Principal Interest            Suspense Fee             Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt                 Other              Tran Code Name               Tran Grp Name
                                                Amt       Amt                 Amt    Amt             Code
  2018-03-
                         0     0.00           0.00    0.00   0.00        0.00              -63.06    152 Late Charge Assessment     Addition/Removal of Loan
  16
  2018-03-
                         0     4,688.56       364.75 896.39 1,455.98 0.00                  1,971.44 173 Irregular Pmt               Pmt/Reversal/Deposit
  09
  2018-03-
                         0     0.00           0.00    0.00   0.00        0.00              0.00      173 Irregular Pmt              Pmt/Reversal/Deposit
  09
  2018-03-
                         0     0.00           0.00    0.00   -1,455.98 0.00                1,455.98 168 Escrow Adv Refund           Pmt/Reversal/Deposit
  09

 Feb, 2018
                                              Principal Interest            Suspense Fee             Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt                  Other              Tran Code Name               Tran Grp Name
                                                Amt       Amt                 Amt    Amt             Code
                         0     0.00           0.00    0.00   0.00        0.00              -63.06    152 Late Charge Assessment     Addition/Removal of Loan
Transaction History                                                                                                                                                  Page 4 of 17
                Case 19-20485-PGH                                         Doc 77-2              Filed 01/02/20                      Page 4 of 17


  2018-02-
  16
  2018-02-
                        0    0.00               0.00     0.00   -1,457.99 0.00          1,457.99 168 Escrow Adv Refund                    Pmt/Reversal/Deposit
  15
  2018-02-
                        0    0.00               0.00     0.00   -1,457.99 0.00          1,457.99 168 Escrow Adv Refund                    Pmt/Reversal/Deposit
  15
  2018-02-
                        0    0.00               362.85 898.29 1,457.99 0.00             -5,438.26 173 Irregular Pmt                       Pmt/Reversal/Deposit
  15
  2018-02-
                        0    0.00               0.00     0.00   0.00      0.00          0.00          173 Irregular Pmt                   Pmt/Reversal/Deposit
  15
  2018-02-
                        0    0.00               0.00     0.00   0.00      0.00          0.00          173 Irregular Pmt                   Pmt/Reversal/Deposit
  15
  2018-02-
                        0    0.00               363.80 897.34 1,457.99 0.00             0.00          173 Irregular Pmt                   Pmt/Reversal/Deposit
  15
  2018-02-
                        0    6,000.00           0.00     0.00   0.00      0.00          6,000.00 173 Irregular Pmt                        Pmt/Reversal/Deposit
  14
  2018-02-                                                                                            Long Form
                        0    0.00               0.00     0.00   0.00      0.00          -6,000.00 147                                     Pmt/Reversal/Deposit
  14                                                                                                  Misapplication Rev
  2018-02-                                                                                            Pmt Made using
                        0    6,000.00           0.00     0.00   0.00      0.00          6,000.00 172                                      Pmt/Reversal/Deposit
  13                                                                                                  Modified Pmt Logic
  2018-02-
                        0    -6,931.00          0.00     0.00   -6,931.00 0.00          0.00          351 Hazard Ins                      Escrow
  01
  2018-02-                                                                                                  Escrow Advance Refund
                        0    6,931.00           0.00     0.00   6,931.00 0.00           0.00          161                         Pmt/Reversal/Deposit
  01                                                                                                        Dep

 Jan, 2018
                                                Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF        Total Amt                      Escrow Amt              Other                   Tran Code Name             Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2018-01-
                         0     0.00             0.00     0.00   0.00       0.00          -63.06 152 Late Charge Assessment               Addition/Removal of Loan
  16

 Dec, 2017
                                                Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF        Total Amt                      Escrow Amt              Other                   Tran Code Name             Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2017-12-
                         0     0.00             0.00     0.00   0.00       0.00          -63.06 152 Late Charge Assessment               Addition/Removal of Loan
  18
  2017-12-                                                                                        Restricted Corp Adv
                         0     -250.00          0.00     0.00   0.00       0.00          0.00 745                                        Corp Adv
  13                                                                                              Repmt
  2017-12-                                                                                        Restricted Corp Adv
                         0     -55.00           0.00     0.00   0.00       0.00          0.00 745                                        Corp Adv
  13                                                                                              Repmt
  2017-12-
                         0     55.00            0.00     0.00   0.00       0.00          0.00 630 Atty Adv Disb                          Corp Adv
  12
  2017-12-
                         0     250.00           0.00     0.00   0.00       0.00          0.00 630 Atty Adv Disb                          Corp Adv
  12

 Nov, 2017
                                                  Principal Interest            Suspense Fee                Tran
   Trans Date   Due Date NSF        Total Amt                        Escrow Amt                  Other                  Tran Code Name              Tran Grp Name
                                                    Amt       Amt                 Amt    Amt                Code
  2017-11-
                         0     0.00             0.00        0.00   0.00      0.00              0.00         173 Irregular Pmt                 Pmt/Reversal/Deposit
  20
  2017-11-
                         0     0.00             361.91      899.23 1,457.99 0.00               -2,719.13 173 Irregular Pmt                    Pmt/Reversal/Deposit
  20
  2017-11-
                         0     0.00             0.00        0.00   -1,457.99 0.00              1,457.99 168 Escrow Adv Refund                 Pmt/Reversal/Deposit
  20
  2017-11-                                                                                                   Long Form Misapplication
                         0     0.00             0.00        0.00   0.00      0.00              -2,189.99 147                          Pmt/Reversal/Deposit
  17                                                                                                         Rev
  2017-11-
                         0     2,189.99         0.00        0.00   0.00      0.00              2,189.99 173 Irregular Pmt                     Pmt/Reversal/Deposit
  17
  2017-11-                                                                                                  Pmt Made using Modified
                         0     2,720.00         0.00        0.00   0.00      0.00              2,720.00 172                         Pmt/Reversal/Deposit
  16                                                                                                        Pmt Logic
  2017-11-                                                                                                  Escrow Advance Refund
                         0     9,394.77         0.00        0.00   9,394.77 0.00               0.00     161                         Pmt/Reversal/Deposit
  10                                                                                                        Dep
  2017-11-
                         0     -9,394.77        0.00        0.00   -9,394.77 0.00              0.00         312 County Tax                    Escrow
  10
  2017-11-
                         0     0.00             0.00        0.00   0.00      0.00              672.75       132 Late Charge Adjust            Addition/Removal of Loan
  07
  2017-11-
                         0     0.00             -48,197.78 0.00    0.00      0.00              0.00         143 Bal Field Adjust              Addition/Removal of Loan
  07
  2017-11-
                         0     0.00             -67,411.74 0.00    0.00      0.00              0.00         143 Bal Field Adjust              Addition/Removal of Loan
  07
  2017-11-
                         0     0.00             0.00        0.00   0.00      0.00              0.00         143 Bal Field Adjust              Addition/Removal of Loan
  07
                                                                                                           Predistributed Pmt (e.g.
  2017-11-
                         0     9,000.00         0.00        0.00   9,999.99 0.00               -999.99 170 loan closing) / Escrow             Pmt/Reversal/Deposit
  07
                                                                                                           posting for mods
  2017-11-               0     9,000.00         0.00        0.00   9,999.99 0.00               -999.99 170                                    Pmt/Reversal/Deposit
  07
Transaction History                                                                                                         Page 5 of 17
                Case 19-20485-PGH                Doc 77-2    Filed 01/02/20                  Page 5 of 17


                                                                          Predistributed Pmt (e.g.
                                                                          loan closing) / Escrow
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   9,000.00   0.00   0.00   9,999.99 0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   9,000.00   0.00   0.00   9,999.99 0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   6,294.27   0.00   0.00   7,294.26 0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   0.00       0.00   0.00   530.01   0.00     -530.01 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -294.69    0.00   0.00   0.00     0.00     -294.69 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
                                                                          Predistributed Pmt (e.g.
  2017-11-
             0   -999.99    0.00   0.00   0.00     0.00     -999.99 170   loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                          posting for mods
Transaction History                                                                                                      Page 6 of 17
                Case 19-20485-PGH               Doc 77-2     Filed 01/02/20                 Page 6 of 17


  2017-11-   0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 Predistributed Pmt (e.g.   Pmt/Reversal/Deposit
  07                                                                   loan closing) / Escrow
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
                                                                       Predistributed Pmt (e.g.
  2017-11-
             0   -999.99   0.00   0.00   0.00      0.00    -999.99 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  07
                                                                       posting for mods
  2017-11-
             0   0.00      0.00   0.00   -9,999.99 0.00    9,999.99 168 Escrow Adv Refund         Pmt/Reversal/Deposit
  07
  2017-11-
             0   0.00      0.00   0.00   -9,999.99 0.00    9,999.99 168 Escrow Adv Refund         Pmt/Reversal/Deposit
  07
  2017-11-
             0   0.00      0.00   0.00   -9,999.99 0.00    9,999.99 168 Escrow Adv Refund         Pmt/Reversal/Deposit
  07
  2017-11-
             0   0.00      0.00   0.00   -7,294.26 0.00    7,294.26 168 Escrow Adv Refund         Pmt/Reversal/Deposit
  07
  2017-11-
             0   0.00      0.00   0.00   -530.01   0.00    530.01   168 Escrow Adv Refund         Pmt/Reversal/Deposit
  07
  2017-11-   0   0.00      0.00   0.00   -9,999.99 0.00    9,999.99 168 Escrow Adv Refund         Pmt/Reversal/Deposit
  07
Transaction History                                                                                                                                                 Page 7 of 17
                Case 19-20485-PGH                                         Doc 77-2               Filed 01/02/20                      Page 7 of 17


  2017-11-                                                                                                     Restricted Corp Adv
                       0       -195.00          0.00      0.00    0.00       0.00           0.00         745                             Corp Adv
  07                                                                                                           Repmt
  2017-11-                                                                                                     Restricted Corp Adv
                       0       -500.00          0.00      0.00    0.00       0.00           0.00         745                             Corp Adv
  07                                                                                                           Repmt
  2017-11-                                                                                                     Restricted Corp Adv
                       0       -850.00          0.00      0.00    0.00       0.00           0.00         745                             Corp Adv
  07                                                                                                           Repmt
  2017-11-                                                                                                     Restricted Corp Adv
                       0       -2,645.00        0.00      0.00    0.00       0.00           0.00         745                             Corp Adv
  07                                                                                                           Repmt
  2017-11-                                                                                                     Restricted Corp Adv
                       0       -1,959.00        0.00      0.00    0.00       0.00           0.00         745                             Corp Adv
  07                                                                                                           Repmt
  2017-11-                                                                                                     Restricted Corp Adv
                       0       -505.00          0.00      0.00    0.00       0.00           0.00         745                             Corp Adv
  07                                                                                                           Repmt
  2017-11-                                                                                                     Restricted Corp Adv
                       0       -800.00          0.00      0.00    0.00       0.00           0.00         745                             Corp Adv
  07                                                                                                           Repmt
  2017-11-                                                                                                     Restricted Corp Adv
                       0       -280.00          0.00      0.00    0.00       0.00           0.00         745                             Corp Adv
  07                                                                                                           Repmt
  2017-11-                                                                                                     Restricted Corp Adv
                       0       -200.00          0.00      0.00    0.00       0.00           0.00         745                             Corp Adv
  07                                                                                                           Repmt

 Oct, 2017
                                                  Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF        Total Amt                        Escrow Amt              Other               Tran Code Name             Tran Grp Name
                                                    Amt       Amt                 Amt    Amt       Code
  2017-10-                                                                                           Restricted Corp Adv
                           0    -15.00            0.00    0.00   0.00        0.00           0.00 745                                   Corp Adv
  25                                                                                                 Repmt
  2017-10-
                           0    15.00             0.00    0.00   0.00        0.00           0.00 631 Prop Pres Disb                    Corp Adv
  24

 Sep, 2017
                                                  Principal Interest            Suspense Fee              Tran
   Trans Date   Due Date NSF        Total Amt                        Escrow Amt                  Other                Tran Code Name                Tran Grp Name
                                                    Amt       Amt                 Amt    Amt              Code
  2017-09-                                                                                                       Restricted Corp Adv
                           0    -15.00            0.00    0.00     0.00        0.00            0.00       745                               Corp Adv
  29                                                                                                             Repmt
  2017-09-
                           0    15.00             0.00    0.00     0.00        0.00            0.00       631 Prop Pres Disb                Corp Adv
  28
  2017-09-
                           0    46.50             0.00    0.00     0.00        0.00            46.50      173 Irregular Pmt                 Pmt/Reversal/Deposit
  14
  2017-09-                                                                                                    Long Form Misapplication
                           0    0.00              0.00    0.00     0.00        0.00            -46.50     147                          Pmt/Reversal/Deposit
  14                                                                                                          Rev
  2017-09-
                           0    0.00              0.00    0.00     -1,163.74 0.00              1,163.74 168 Escrow Adv Refund               Pmt/Reversal/Deposit
  13
  2017-09-                                                                                                  Pmt Made using Modified
                           0    2,705.28          0.00    0.00     0.00        0.00            2,705.28 172                         Pmt/Reversal/Deposit
  13                                                                                                        Pmt Logic
  2017-09-
                           0    0.00              162.69 1,332.35 1,163.74 0.00                -2,658.78 173 Irregular Pmt                  Pmt/Reversal/Deposit
  13

 Aug, 2017
                                                  Principal Interest            Suspense Fee              Tran
   Trans Date   Due Date NSF        Total Amt                        Escrow Amt                  Other                Tran Code Name                Tran Grp Name
                                                    Amt       Amt                 Amt    Amt              Code
  2017-08-                                                                                                    Restricted Corp Adv
                           0    -15.00            0.00    0.00     0.00        0.00            0.00       745                               Corp Adv
  30                                                                                                          Repmt
  2017-08-
                           0    15.00             0.00    0.00     0.00        0.00            0.00       631 Prop Pres Disb                Corp Adv
  29
  2017-08-
                           0    46.50             0.00    0.00     0.00        0.00            46.50      173 Irregular Pmt                 Pmt/Reversal/Deposit
  15
  2017-08-                                                                                                  Long Form Misapplication
                           0    0.00              0.00    0.00     0.00        0.00            -46.50     147                        Pmt/Reversal/Deposit
  15                                                                                                        Rev
  2017-08-                                                                                                  Pmt Made using Modified
                           0    2,705.28          0.00    0.00     0.00        0.00            2,705.28 172                          Pmt/Reversal/Deposit
  14                                                                                                        Pmt Logic
  2017-08-
                           0    0.00              0.00    0.00     -1,163.74 0.00              1,163.74 168 Escrow Adv Refund               Pmt/Reversal/Deposit
  14
  2017-08-
                           0    0.00              161.92 1,333.12 1,163.74 0.00                -2,658.78 173 Irregular Pmt                  Pmt/Reversal/Deposit
  14
  2017-08-                                                                                                       Restricted Corp Adv
                           0    -15.00            0.00    0.00     0.00        0.00            0.00       745                               Corp Adv
  04                                                                                                             Repmt
  2017-08-
                           0    15.00             0.00    0.00     0.00        0.00            0.00       631 Prop Pres Disb                Corp Adv
  02

 Jul, 2017
                                                  Principal Interest            Suspense Fee              Tran
   Trans Date   Due Date NSF        Total Amt                        Escrow Amt                  Other                Tran Code Name                Tran Grp Name
                                                    Amt       Amt                 Amt    Amt              Code
  2017-07-
                           0    46.50             0.00    0.00     0.00        0.00            46.50      173 Irregular Pmt                 Pmt/Reversal/Deposit
  20
  2017-07-                                                                                                    Long Form Misapplication
                           0    0.00              0.00    0.00     0.00        0.00            -46.50     147                          Pmt/Reversal/Deposit
  20                                                                                                          Rev
  2017-07-
                           0    0.00              0.00    0.00     -1,163.74 0.00              1,163.74 168 Escrow Adv Refund               Pmt/Reversal/Deposit
  19
                           0    2,705.28          0.00    0.00     0.00        0.00            2,705.28 173 Irregular Pmt                   Pmt/Reversal/Deposit
Transaction History                                                                                                                                                Page 8 of 17
                Case 19-20485-PGH                                       Doc 77-2               Filed 01/02/20                        Page 8 of 17


  2017-07-
  19
  2017-07-
                        0    0.00               161.15 1,333.89 1,163.74 0.00              -2,658.78 173 Irregular Pmt                    Pmt/Reversal/Deposit
  19
  2017-07-                                                                                                     Restricted Corp Adv
                        0    -15.00             0.00   0.00     0.00        0.00           0.00         745                               Corp Adv
  06                                                                                                           Repmt
  2017-07-
                        0    15.00              0.00   0.00     0.00        0.00           0.00         631 Prop Pres Disb                Corp Adv
  05

 May, 2017
                                                Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF        Total Amt                      Escrow Amt              Other                Tran Code Name             Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2017-05-                                                                                         Restricted Corp Adv
                         0     -55.00           0.00    0.00   0.00        0.00           0.00 745                                    Corp Adv
  17                                                                                               Repmt
  2017-05-
                         0     55.00            0.00    0.00   0.00        0.00           0.00 630 Atty Adv Disb                      Corp Adv
  16
  2017-05-                                                                                         Restricted Corp Adv
                         0     -295.00          0.00    0.00   0.00        0.00           0.00 745                                    Corp Adv
  11                                                                                               Repmt
  2017-05-                                                                                         Restricted Corp Adv
                         0     -130.00          0.00    0.00   0.00        0.00           0.00 745                                    Corp Adv
  11                                                                                               Repmt
  2017-05-                                                                                         Restricted Corp Adv
                         0     -245.00          0.00    0.00   0.00        0.00           0.00 745                                    Corp Adv
  11                                                                                               Repmt
  2017-05-
                         0     295.00           0.00    0.00   0.00        0.00           0.00 630 Atty Adv Disb                      Corp Adv
  10
  2017-05-
                         0     245.00           0.00    0.00   0.00        0.00           0.00 630 Atty Adv Disb                      Corp Adv
  10
  2017-05-
                         0     130.00           0.00    0.00   0.00        0.00           0.00 630 Atty Adv Disb                      Corp Adv
  10
  2017-05-                                                                                              Restricted Corp Adv
                         0     -15.00           0.00    0.00   0.00        0.00           0.00 745                                    Corp Adv
  05                                                                                                    Repmt
  2017-05-
                         0     15.00            0.00    0.00   0.00        0.00           0.00 631 Prop Pres Disb                     Corp Adv
  04

 Apr, 2017
                                                Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF        Total Amt                      Escrow Amt              Other                  Tran Code Name             Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2017-04-
                         0     390.51           0.00    0.00   0.00        0.00           390.51 173 Irregular Pmt                      Pmt/Reversal/Deposit
  20
  2017-04-                                                                                            Long Form Misapplication
                         0     0.00             0.00    0.00   0.00        0.00           -390.51 147                          Pmt/Reversal/Deposit
  20                                                                                                  Rev
  2017-04-
                         0     15.00            0.00    0.00   0.00        0.00           0.00      631 Prop Pres Disb                  Corp Adv
  05
  2017-04-
                         0     250.00           0.00    0.00   0.00        0.00           0.00      630 Atty Adv Disb                   Corp Adv
  03

 Mar, 2017
                                                Principal Interest            Suspense Fee               Tran
   Trans Date   Due Date NSF        Total Amt                      Escrow Amt                  Other                 Tran Code Name                Tran Grp Name
                                                  Amt       Amt                 Amt    Amt               Code
  2017-03-
                         0     0.00             160.38 1,334.66 1,163.74 0.00                -2,658.78 173 Irregular Pmt                   Pmt/Reversal/Deposit
  31
  2017-03-
                         0     0.00             0.00    0.00     -1,163.74 0.00              1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  31
  2017-03-
                         0     1,865.81         0.00    0.00     0.00        0.00            1,865.81 173 Irregular Pmt                    Pmt/Reversal/Deposit
  13
  2017-03-
                         0     250.00           0.00    0.00     0.00        0.00            0.00        630 Atty Adv Disb                 Corp Adv
  10
  2017-03-
                         0     15.00            0.00    0.00     0.00        0.00            0.00        631 Prop Pres Disb                Corp Adv
  02

 Feb, 2017
                                                Principal Interest            Suspense Fee               Tran
   Trans Date   Due Date NSF        Total Amt                      Escrow Amt                  Other                 Tran Code Name                Tran Grp Name
                                                  Amt       Amt                 Amt    Amt               Code
  2017-02-
                         0     0.00             159.61 1,335.43 1,163.74 0.00                0.00        173 Irregular Pmt                 Pmt/Reversal/Deposit
  06
  2017-02-
                         0     0.00             158.85 1,336.19 1,163.74 0.00                0.00        173 Irregular Pmt                 Pmt/Reversal/Deposit
  06
  2017-02-
                         0     0.00             158.09 1,336.95 1,163.74 0.00                -7,976.34 173 Irregular Pmt                   Pmt/Reversal/Deposit
  06
  2017-02-
                         0     0.00             0.00    0.00     -1,163.74 0.00              1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  06
  2017-02-
                         0     0.00             0.00    0.00     -1,163.74 0.00              1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  06
  2017-02-
                         0     0.00             0.00    0.00     -1,163.74 0.00              1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  06
  2017-02-                                                                                                   Escrow Advance Refund
                         0     5,651.00         0.00    0.00     5,651.00 0.00               0.00        161                               Pmt/Reversal/Deposit
  06                                                                                                         Dep
                         0     -5,651.00        0.00    0.00     -5,651.00 0.00              0.00        351 Hazard Ins                    Escrow
Transaction History                                                                                                                                                Page 9 of 17
                Case 19-20485-PGH                                           Doc 77-2          Filed 01/02/20                       Page 9 of 17


  2017-02-
  06
  2017-02-
                        0    15.00            0.00   0.00        0.00         0.00         0.00        631 Prop Pres Disb                Corp Adv
  03

 Jan, 2017
                                              Principal Interest            Suspense Fee              Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt                 Other                 Tran Code Name              Tran Grp Name
                                                Amt       Amt                 Amt    Amt              Code
  2017-01-
                         0     6,648.84       0.00    0.00      0.00          0.00         6,648.84 173 Irregular Pmt                   Pmt/Reversal/Deposit
  31
  2017-01-
                         0     585.00         0.00    0.00      0.00          0.00         0.00       630 Atty Adv Disb                 Corp Adv
  06
  2017-01-
                         0     15.00          0.00    0.00      0.00          0.00         0.00       631 Prop Pres Disb                Corp Adv
  04

 Nov, 2016
                                              Principal Interest            Suspense Fee                Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt                   Other                 Tran Code Name              Tran Grp Name
                                                Amt       Amt                 Amt    Amt                Code
  2016-11-
                         0     0.00           155.84 1,339.20 1,163.74 0.00                 -7,976.34 173 Irregular Pmt                   Pmt/Reversal/Deposit
  16
  2016-11-
                         0     0.00           157.34 1,337.70 1,163.74 0.00                 0.00        173 Irregular Pmt                 Pmt/Reversal/Deposit
  16
  2016-11-
                         0     0.00           156.59 1,338.45 1,163.74 0.00                 0.00        173 Irregular Pmt                 Pmt/Reversal/Deposit
  16
  2016-11-
                         0     0.00           0.00    0.00           -1,163.74 0.00         1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  16
  2016-11-
                         0     0.00           0.00    0.00           -1,163.74 0.00         1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  16
  2016-11-
                         0     0.00           0.00    0.00           -1,163.74 0.00         1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  16
  2016-11-
                         0     0.00           0.00    0.00           -1,163.74 0.00         1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  15
  2016-11-
                         0     0.00           0.00    0.00           -1,163.74 0.00         1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  15
  2016-11-
                         0     0.00           0.00    0.00           -1,163.74 0.00         1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  15
  2016-11-
                         0     0.00           0.00    0.00           -1,163.74 0.00         1,163.74 168 Escrow Adv Refund                Pmt/Reversal/Deposit
  15
  2016-11-
                         0     12,640.51      152.89 1,342.15 1,163.74 0.00                 2,005.39 173 Irregular Pmt                    Pmt/Reversal/Deposit
  15
  2016-11-
                         0     8,285.71       0.00    0.00           0.00      0.00         8,285.71 173 Irregular Pmt                    Pmt/Reversal/Deposit
  15
  2016-11-
                         0     0.00           155.10 1,339.94 1,163.74 0.00                 0.00        173 Irregular Pmt                 Pmt/Reversal/Deposit
  15
  2016-11-
                         0     0.00           154.36 1,340.68 1,163.74 0.00                 0.00        173 Irregular Pmt                 Pmt/Reversal/Deposit
  15
  2016-11-
                         0     0.00           153.62 1,341.42 1,163.74 0.00                 0.00        173 Irregular Pmt                 Pmt/Reversal/Deposit
  15
  2016-11-
                         0     196.22         0.00    0.00           0.00      0.00         196.22      173 Irregular Pmt                 Pmt/Reversal/Deposit
  10
  2016-11-                                                                                              Long Form Misapplication
                         0     0.00           0.00    0.00           0.00      0.00         -196.22 147                          Pmt/Reversal/Deposit
  10                                                                                                    Rev
  2016-11-                                                                                              Escrow Advance Refund
                         0     9,345.46       0.00    0.00           9,345.46 0.00          0.00    161                          Pmt/Reversal/Deposit
  09                                                                                                    Dep
  2016-11-
                         0     -9,345.46      0.00    0.00           -9,345.46 0.00         0.00        312 County Tax                    Escrow
  09

 Feb, 2016
                                              Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt              Other                 Tran Code Name             Tran Grp Name
                                                Amt       Amt                 Amt    Amt       Code
  2016-02-                                                                                          Escrow Advance Refund
                         0     5,187.00       0.00    0.00      5,187.00 0.00              0.00 161                                  Pmt/Reversal/Deposit
  03                                                                                                Dep
  2016-02-
                         0     -5,187.00      0.00    0.00      -5,187.00 0.00             0.00 351 Hazard Ins                       Escrow
  03

 Nov, 2015
                                              Principal Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF      Total Amt                      Escrow Amt              Other                 Tran Code Name             Tran Grp Name
                                                Amt       Amt                 Amt    Amt       Code
  2015-11-                                                                                          Escrow Advance Refund
                         0     8,764.21       0.00    0.00      8,764.21 0.00              0.00 161                                  Pmt/Reversal/Deposit
  05                                                                                                Dep
  2015-11-
                         0     -8,764.21      0.00    0.00      -8,764.21 0.00             0.00 312 County Tax                       Escrow
  05

 Jun, 2015
                                                              Interest            Suspense Fee       Tran
   Trans Date   Due Date NSF      Total Amt   Principal Amt            Escrow Amt              Other                 Tran Code Name                Tran Grp Name
                                                                Amt                 Amt    Amt       Code
  2015-06-               0     0.00           0.00            0.00     0.00      0.00          -672.75 132 Late Charge Adjust              Addition/Removal of Loan
  10
Transaction History                                                                                                                                               Page 10 of 17
               Case 19-20485-PGH                                        Doc 77-2               Filed 01/02/20                     Page 10 of 17


  2015-06-                                                                                                      Escrow Advance Refund
                           0   35,168.92          0.00       0.00    35,168.92 0.00             0.00      161                              Pmt/Reversal/Deposit
  09                                                                                                            Dep
                                                                                                                Predistributed Pmt (e.g.
  2015-06-
                           0   196.22             0.00       0.00    0.00        0.00           196.22 170      loan closing) / Escrow     Pmt/Reversal/Deposit
  09
                                                                                                                posting for mods
                                                                                                                Predistributed Pmt (e.g.
  2015-06-
                           0   -5,168.95          0.00       0.00    -5,168.95 0.00             0.00      170   loan closing) / Escrow     Pmt/Reversal/Deposit
  09
                                                                                                                posting for mods
                                                                                                                Predistributed Pmt (e.g.
  2015-06-
                           0   -9,999.99          0.00       0.00    -9,999.99 0.00             0.00      170   loan closing) / Escrow     Pmt/Reversal/Deposit
  09
                                                                                                                posting for mods
                                                                                                                Predistributed Pmt (e.g.
  2015-06-
                           0   -9,999.99          0.00       0.00    -9,999.99 0.00             0.00      170   loan closing) / Escrow     Pmt/Reversal/Deposit
  09
                                                                                                                posting for mods
                                                                                                                Predistributed Pmt (e.g.
  2015-06-
                           0   -9,999.99          0.00       0.00    -9,999.99 0.00             0.00      170   loan closing) / Escrow     Pmt/Reversal/Deposit
  09
                                                                                                                posting for mods
  2015-06-
                           0   0.00               -280,100.64 0.00   0.00        0.00           0.00      142 Loan Prin Bal Set-up         Addition/Removal of Loan
  05

 Jan, 2015
                                                  Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF         Total Amt                      Escrow Amt              Other              Tran Code Name              Tran Grp Name
                                                    Amt       Amt                 Amt    Amt       Code
  2015-01-                                                                                           Escrow Advance Refund
                           0    5,252.00          0.00    0.00   5,252.00 0.00              0.00 161                                 Pmt/Reversal/Deposit
  29                                                                                                 Dep
  2015-01-      2015-02-
                           0    -5,252.00         0.00    0.00   -5,252.00 0.00             0.00 351 Hazard Ins                      Escrow
  29            01
  2015-01-
                           0    0.00              0.00    0.00   0.00         0.00          0.00 351 Hazard Ins                      Escrow
  29

 Nov, 2014
                                                  Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF         Total Amt                      Escrow Amt              Other              Tran Code Name              Tran Grp Name
                                                    Amt       Amt                 Amt    Amt       Code
  2014-11-                                                                                                Escrow Advance Refund
                           0    8,185.02          0.00    0.00   8,185.02 0.00              0.00 161                                 Pmt/Reversal/Deposit
  12                                                                                                      Dep
  2014-11-      2014-11-
                           0    -8,185.02         0.00    0.00   -8,185.02 0.00             0.00 312 County Tax                      Escrow
  12            01
  2014-11-
                           0    0.00              0.00    0.00   0.00         0.00          0.00 312 County Tax                      Escrow
  12

 Feb, 2014
                                                  Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF         Total Amt                      Escrow Amt              Other              Tran Code Name              Tran Grp Name
                                                    Amt       Amt                 Amt    Amt       Code
  2014-02-                                                                                           Escrow Advance Refund
                           0    532.00            0.00    0.00   532.00       0.00          0.00 161                                 Pmt/Reversal/Deposit
  20                                                                                                 Dep
  2014-02-
                           0    0.00              0.00    0.00   0.00         0.00          0.00 352 Flood Ins                       Escrow
  20
  2014-02-      2014-03-
                           0    -532.00           0.00    0.00   -532.00      0.00          0.00 352 Flood Ins                       Escrow
  20            01
  2014-02-      2015-02-
                           0    -2,161.00         0.00    0.00   -2,161.00 0.00             0.00 351 Hazard Ins                      Escrow
  01            01
  2014-02-
                           0    0.00              0.00    0.00   0.00         0.00          0.00 351 Hazard Ins                      Escrow
  01
  2014-02-                                                                                                Escrow Advance Refund
                           0    2,161.00          0.00    0.00   2,161.00 0.00              0.00 161                                 Pmt/Reversal/Deposit
  01                                                                                                      Dep

 Jan, 2014
                                                  Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF         Total Amt                      Escrow Amt              Other              Tran Code Name              Tran Grp Name
                                                    Amt       Amt                 Amt    Amt       Code
  2014-01-                                                                                           Escrow Advance Refund
                           0    2,895.00          0.00    0.00   2,895.00 0.00              0.00 161                                 Pmt/Reversal/Deposit
  29                                                                                                 Dep
  2014-01-
                           0    0.00              0.00    0.00   0.00         0.00          0.00 351 Hazard Ins                      Escrow
  29
  2014-01-      2014-02-
                           0    -2,895.00         0.00    0.00   -2,895.00 0.00             0.00 351 Hazard Ins                      Escrow
  29            01

 Nov, 2013
                                                  Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF         Total Amt                      Escrow Amt              Other              Tran Code Name              Tran Grp Name
                                                    Amt       Amt                 Amt    Amt       Code
  2013-11-                                                                                           Escrow Advance Refund
                           0    7,761.04          0.00    0.00   7,761.04 0.00              0.00 161                                 Pmt/Reversal/Deposit
  04                                                                                                 Dep
  2013-11-      2013-11-
                           0    -7,761.04         0.00    0.00   -7,761.04 0.00             0.00 312 County Tax                      Escrow
  04            01
  2013-11-
                           0    0.00              0.00    0.00   0.00         0.00          0.00 312 County Tax                      Escrow
  04

 Jun, 2013
   Trans Date    Due Date NSF         Total Amt                  Escrow Amt                  Other               Tran Code Name               Tran Grp Name
Transaction History                                                                                                                                             Page 11 of 17
               Case 19-20485-PGH                                              Doc 77-2            Filed 01/02/20                   Page 11 of 17


                                                Principal Interest              Suspense Fee         Tran
                                                  Amt       Amt                   Amt    Amt         Code
  2013-06-                                                                                                                          Addition/Removal of
                           0    -74.75          0.00     0.00        0.00      0.00            -74.75 152 Late Charge Assessment
  17                                                                                                                                Loan

 May, 2013
                                                Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF       Total Amt                      Escrow Amt              Other                  Tran Code Name              Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2013-05-
                           0    -74.75          0.00      0.00         0.00      0.00            -74.75 152 Late Charge Assessment     Addition/Removal of Loan
  16
  2013-05-
                           0    -1,163.74       0.00      0.00         -1,163.74 0.00            0.00 168 Escrow Adv Refund            Pmt/Reversal/Deposit
  07
  2013-05-
                           0    2,658.78        152.16 1,342.88 1,163.74 0.00                    0.00 173 Irregular Pmt                Pmt/Reversal/Deposit
  07
                                                                                                          Predistributed Pmt (e.g.
  2013-05-
                           0    1,855.01        0.00      0.00         0.00      0.00            0.00 170 loan closing) / Escrow       Pmt/Reversal/Deposit
  03
                                                                                                          posting for mods
                                                                                                          Predistributed Pmt (e.g.
  2013-05-
                           0    -855.02         0.00      0.00         0.00      0.00            0.00 170 loan closing) / Escrow       Pmt/Reversal/Deposit
  03
                                                                                                          posting for mods
                                                                                                          Predistributed Pmt (e.g.
  2013-05-
                           0    -999.99         0.00      0.00         0.00      0.00            0.00 170 loan closing) / Escrow       Pmt/Reversal/Deposit
  03
                                                                                                          posting for mods

 Apr, 2013
                                                Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF       Total Amt                      Escrow Amt              Other                 Tran Code Name              Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2013-04-
                           0    -74.75          0.00      0.00       0.00      0.00            -74.75 152 Late Charge Assessment     Addition/Removal of Loan
  16

 Mar, 2013
                                                Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF       Total Amt                      Escrow Amt              Other                 Tran Code Name              Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2013-03-
                           0    -74.75          0.00      0.00       0.00      0.00            -74.75 152 Late Charge Assessment     Addition/Removal of Loan
  16

 Feb, 2013
                                                Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF       Total Amt                      Escrow Amt              Other                 Tran Code Name              Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2013-02-
                           0    -74.75          0.00      0.00       0.00      0.00            -74.75 152 Late Charge Assessment     Addition/Removal of Loan
  16
  2013-02-                                                                                                  Escrow Advance Refund
                           0    505.00          0.00      0.00       505.00    0.00            0.00 161                              Pmt/Reversal/Deposit
  11                                                                                                        Dep
  2013-02-
                           0    0.00            0.00      0.00       0.00      0.00            0.00 352 Flood Ins                    Escrow
  11

 Jan, 2013
                                                Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF       Total Amt                      Escrow Amt              Other                 Tran Code Name              Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2013-01-
                           0    0.00            0.00      0.00       0.00      0.00            0.00 351 Hazard Ins                   Escrow
  21
  2013-01-                                                                                              Escrow Advance Refund
                           0    5,179.00        0.00      0.00       5,179.00 0.00             0.00 161                              Pmt/Reversal/Deposit
  21                                                                                                    Dep
  2013-01-
                           0    -74.75          0.00      0.00       0.00      0.00            -74.75 152 Late Charge Assessment     Addition/Removal of Loan
  16

 Dec, 2012
                                                Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF       Total Amt                      Escrow Amt              Other                Tran Code Name            Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2012-12-      2012-10-
                           0    0.00            0.00      0.00       0.00      0.00            0.00 152 Late Charge Assessment      Addition/Removal of Loan
  17            01

 Nov, 2012
                                                Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF       Total Amt                      Escrow Amt              Other                Tran Code Name            Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2012-11-      2012-10-
                           0    0.00            0.00      0.00       0.00      0.00            0.00 152 Late Charge Assessment      Addition/Removal of Loan
  16            01
  2012-11-      2012-11-
                           0    0.00            0.00      0.00       -7,487.40 0.00            0.00 312 County Tax                  Escrow
  07            01
  2012-11-      2012-10-                                                                                Escrow Advance Refund
                           0    3,862.60        0.00      0.00       3,862.60 0.00             0.00 161                             Pmt/Reversal/Deposit
  07            01                                                                                      Dep

 Oct, 2012
                                                Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF       Total Amt                      Escrow Amt              Other                Tran Code Name            Tran Grp Name
                                                  Amt       Amt                 Amt    Amt       Code
  2012-10-      2012-10-
                           0    0.00            0.00      0.00       0.00      0.00            0.00 152 Late Charge Assessment      Addition/Removal of Loan
  16            01

 Sep, 2012
Transaction History                                                                                                                                                        Page 12 of 17
               Case 19-20485-PGH                                               Doc 77-2                  Filed 01/02/20                    Page 12 of 17


   Trans Date    Due Date NSF      Total Amt       Principal Interest Escrow Amt Suspense Fee Other Tran               Tran Code Name               Tran Grp Name
                                                     Amt       Amt                 Amt    Amt       Code
  2012-09-      2012-08-                                                                                        Pmt Made using
                           0    5,467.06           150.71 1,344.33 1,163.74 0.00                       0.00 172                               Pmt/Reversal/Deposit
  27            01                                                                                              Modified Pmt Logic
  2012-09-      2012-09-                                                                                        Pmt Made using
                           0    0.00               151.44 1,343.60 1,163.74 0.00                       0.00 172                               Pmt/Reversal/Deposit
  27            01                                                                                              Modified Pmt Logic
  2012-09-      2012-08-
                           0    0.00               0.00    0.00         0.00        0.00               0.00 152 Late Charge Assessment Addition/Removal of Loan
  17            01

 Aug, 2012
                                                     Principal     Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF          Total Amt                            Escrow Amt              Other                    Tran Code Name               Tran Grp Name
                                                       Amt           Amt                 Amt    Amt       Code
  2012-08-      2012-08-
                           0    0.00               0.00          0.00        0.00          0.00            0.00 152 Late Charge Assessment        Addition/Removal of Loan
  16            01
  2012-08-      2012-08-
                           0    0.00               0.00          0.00        0.00          0.00            0.00 132 Late Charge Adjust            Addition/Removal of Loan
  10            01
                                                                                                                    Predistributed Pmt (e.g.
  2012-08-      2012-08-
                           0    0.00               0.00          0.00        0.00          -512.50         0.00 170 loan closing) / Escrow        Pmt/Reversal/Deposit
  06            01
                                                                                                                    posting for mods
                                                                                                                    Predistributed Pmt (e.g.
  2012-08-      2012-08-
                           0    0.00               0.00          1,785.00 0.00             -1,785.00       0.00 170 loan closing) / Escrow        Pmt/Reversal/Deposit
  06            01
                                                                                                                    posting for mods
  2012-08-      2011-10-                                                                                            Restricted Monetary
                           0    0.00               0.00          0.00        0.00          0.00            0.00 145                               Addition/Removal of Loan
  03            01                                                                                                  Adjust
  2012-08-      2012-08-
                           0    0.00               -11,042.83 0.00           0.00          0.00            0.00 143 Bal Field Adjust              Addition/Removal of Loan
  03            01

 Jun, 2012
                                                   Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF          Total Amt                      Escrow Amt              Other                     Tran Code Name                 Tran Grp Name
                                                     Amt       Amt                 Amt    Amt       Code
  2012-06-      2011-09-
                           0    2,649.74           0.00     0.00        0.00         2,649.74           0.00 173 Irregular Pmt                 Pmt/Reversal/Deposit
  29            01
  2012-06-      2011-09-
                           0    0.00               393.23 1,293.30 1,139.33 -2,825.86                   0.00 173 Irregular Pmt                 Pmt/Reversal/Deposit
  29            01

 May, 2012
                                                   Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF          Total Amt                      Escrow Amt              Other                     Tran Code Name                 Tran Grp Name
                                                     Amt       Amt                 Amt    Amt       Code
  2012-05-      2011-08-
                           0    2,649.74           391.36 1,295.17 1,139.33 -176.12                     0.00 173 Irregular Pmt                 Pmt/Reversal/Deposit
  29            01
  2012-05-      2011-08-
                           0    0.00               0.00     0.00        -981.34      0.00               0.00 168 Escrow Adv Refund             Pmt/Reversal/Deposit
  29            01

 Apr, 2012
                                                   Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF          Total Amt                      Escrow Amt              Other                   Tran Code Name               Tran Grp Name
                                                     Amt       Amt                 Amt    Amt       Code
                                                                                                                Predistributed Pmt (e.g.
  2012-04-      2011-08-
                           0    2,649.74           0.00     0.00      0.00          2,649.74           0.00 170 loan closing) / Escrow        Pmt/Reversal/Deposit
  13            01
                                                                                                                posting for mods

 Feb, 2012
                                                   Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF          Total Amt                      Escrow Amt              Other                   Tran Code Name               Tran Grp Name
                                                     Amt       Amt                 Amt    Amt       Code
  2012-02-      2011-08-                                                                                        Escrow Advance Refund
                           0    505.00             0.00     0.00      505.00        0.00               0.00 161                               Pmt/Reversal/Deposit
  13            01                                                                                              Dep
  2012-02-      2012-03-
                           0    0.00               0.00     0.00      -505.00       0.00               0.00 352 Flood Ins                     Escrow
  13            01

 Jan, 2012
                                                   Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF          Total Amt                      Escrow Amt              Other                   Tran Code Name               Tran Grp Name
                                                     Amt       Amt                 Amt    Amt       Code
  2012-01-      2011-08-                                                                                        Escrow Advance Refund
                           0    476.34             0.00     0.00      476.34        0.00               0.00 161                               Pmt/Reversal/Deposit
  19            01                                                                                              Dep
  2012-01-      2012-02-
                           0    0.00               0.00     0.00      -5,472.00 0.00                   0.00 351 Hazard Ins                    Escrow
  19            01

 Dec, 2011
                                                                    Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF          Total Amt   Principal Amt             Escrow Amt              Other                    Tran Code Name               Tran Grp Name
                                                                      Amt                 Amt    Amt       Code
  2011-12-      2011-08-                                                                                              Partial Settlement on Fcl'd
                           0    278,067.74         270,296.71 7,771.03 0.00                 0.00             0.00 183                             Pmt/Reversal/Deposit
  22            01                                                                                                    Loan
  2011-12-      2011-08-                                                                                              Partial Settlement on Fcl'd
                           0    0.00               -270,296.71 -7,771.03 0.00               0.00             0.00 183                             Pmt/Reversal/Deposit
  22            01                                                                                                    Loan

 Nov, 2011
                                                   Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF          Total Amt                      Escrow Amt              Other                   Tran Code Name               Tran Grp Name
                                                     Amt       Amt                 Amt    Amt       Code
  2011-11-      2011-11-
                           0    0.00               0.00     0.00      -7,006.92 0.00                   0.00 312 County Tax                    Escrow
  02            01
Transaction History                                                                                                                                           Page 13 of 17
               Case 19-20485-PGH                                       Doc 77-2             Filed 01/02/20                   Page 13 of 17


 Oct, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other            Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-10-      2011-08-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment          Addition/Removal of Loan
  17            01

 Sep, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other            Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-09-      2011-08-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment          Addition/Removal of Loan
  16            01

 Aug, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other             Tran Code Name               Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-08-      2011-08-
                           0    0.00           0.00    0.00     0.00        -174.14        0.00 173 Irregular Pmt                  Pmt/Reversal/Deposit
  20            01
  2011-08-      2011-08-
                           0    20.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt                  Pmt/Reversal/Deposit
  19            01
  2011-08-      2011-07-                                                                            Pmt Made using Modified
                           0    3,000.00       389.49 1,297.04 1,139.33 174.14             0.00 172                         Pmt/Reversal/Deposit
  19            01                                                                                  Pmt Logic
  2011-08-      2011-07-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment         Addition/Removal of Loan
  16            01

 Jul, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other             Tran Code Name               Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-07-      2011-07-
                           0    20.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt                  Pmt/Reversal/Deposit
  30            01
  2011-07-      2011-06-                                                                               Pmt Made using Modified
                           0    2,825.86       387.63 1,298.90 1,139.33 0.00               0.00 172                            Pmt/Reversal/Deposit
  30            01                                                                                     Pmt Logic
  2011-07-      2011-06-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment         Addition/Removal of Loan
  16            01

 Jun, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other             Tran Code Name               Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-06-      2011-06-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment         Addition/Removal of Loan
  16            01
  2011-06-      2011-05-                                                                               Pmt Made using Modified
                           0    2,825.86       385.79 1,300.74 1,139.33 0.00               0.00 172                            Pmt/Reversal/Deposit
  13            01                                                                                     Pmt Logic
  2011-06-      2011-06-
                           0    20.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt                  Pmt/Reversal/Deposit
  13            01

 May, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other            Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-05-      2011-05-
                           0    0.00           0.00    0.00   0.00        -42.00         0.00 173 Irregular Pmt                   Pmt/Reversal/Deposit
  17            01
  2011-05-      2011-05-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment          Addition/Removal of Loan
  16            01

 Apr, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other             Tran Code Name               Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-04-      2011-03-
                           0    2,999.46       382.12 1,304.41 1,312.93 0.00               0.00 173 Irregular Pmt                  Pmt/Reversal/Deposit
  29            01
  2011-04-      2011-02-
                           0    2,999.46       380.29 1,306.24 1,312.93 0.00               0.00 173 Irregular Pmt                  Pmt/Reversal/Deposit
  29            01
  2011-04-      2011-01-
                           0    2,999.46       378.48 1,308.05 1,312.93 0.00               0.00 173 Irregular Pmt                  Pmt/Reversal/Deposit
  29            01
  2011-04-      2011-04-
                           0    2,825.86       383.95 1,302.58 1,139.33 0.00               0.00 173 Irregular Pmt                  Pmt/Reversal/Deposit
  29            01
                                                                                                       Predistributed Pmt (e.g.
  2011-04-      2011-01-
                           0    999.99         0.00    0.00     0.00        0.00           0.00 170    loan closing) / Escrow      Pmt/Reversal/Deposit
  29            01
                                                                                                       posting for mods
                                                                                                       Predistributed Pmt (e.g.
  2011-04-      2011-01-
                           0    999.99         0.00    0.00     0.00        0.00           0.00 170    loan closing) / Escrow      Pmt/Reversal/Deposit
  29            01
                                                                                                       posting for mods
                                                                                                       Predistributed Pmt (e.g.
  2011-04-      2011-01-
                           0    910.00         0.00    0.00     0.00        0.00           0.00 170    loan closing) / Escrow      Pmt/Reversal/Deposit
  29            01
                                                                                                       posting for mods
                                                                                                       Predistributed Pmt (e.g.
  2011-04-      2011-01-
                           0    855.02         0.00    0.00     0.00        0.00           0.00 170    loan closing) / Escrow      Pmt/Reversal/Deposit
  29            01
                                                                                                       posting for mods
                                                                                                       Predistributed Pmt (e.g.
  2011-04-      2011-01-
                           0    168.66         0.00    0.00     0.00        0.00           0.00 170    loan closing) / Escrow      Pmt/Reversal/Deposit
  29            01
                                                                                                       posting for mods
Transaction History                                                                                                                                        Page 14 of 17
               Case 19-20485-PGH                                       Doc 77-2             Filed 01/02/20                    Page 14 of 17


  2011-04-      2011-01-   0   42.00           0.00   0.00     0.00        42.00          0.00 170 Predistributed Pmt (e.g.    Pmt/Reversal/Deposit
  29            01                                                                                 loan closing) / Escrow
                                                                                                   posting for mods
                                                                                                   Predistributed Pmt (e.g.
  2011-04-      2011-01-
                           0   14.00           0.00   0.00     0.00        0.00           0.00 170 loan closing) / Escrow      Pmt/Reversal/Deposit
  29            01
                                                                                                   posting for mods
                                                                                                   Predistributed Pmt (e.g.
  2011-04-      2011-01-
                           0   14.00           0.00   0.00     0.00        0.00           0.00 170 loan closing) / Escrow      Pmt/Reversal/Deposit
  29            01
                                                                                                   posting for mods
                                                                                                   Predistributed Pmt (e.g.
  2011-04-      2011-01-
                           0   14.00           0.00   0.00     0.00        0.00           0.00 170 loan closing) / Escrow      Pmt/Reversal/Deposit
  29            01
                                                                                                   posting for mods

 Mar, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other         Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-03-      2011-03-
                           0    0.00           0.00    0.00   -505.00     0.00           0.00 352 Flood Ins                    Escrow
  02            01

 Feb, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other         Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-02-      2011-01-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment       Addition/Removal of Loan
  16            01

 Jan, 2011
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name                Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2011-01-      2011-01-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 132 Late Charge Adjust          Addition/Removal of Loan
  19            01
  2011-01-      2011-01-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 132 Late Charge Adjust          Addition/Removal of Loan
  18            01
  2011-01-      2011-01-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment      Addition/Removal of Loan
  17            01
  2011-01-      2011-01-
                           0    0.00           0.00    0.00     0.00        -14.00         0.00 173 Irregular Pmt               Pmt/Reversal/Deposit
  05            01
  2011-01-      2011-01-
                           0    0.00           0.00    0.00     0.00        -141.70        0.00 173 Irregular Pmt               Pmt/Reversal/Deposit
  04            01
  2011-01-      2011-01-
                           0    15.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt               Pmt/Reversal/Deposit
  03            01
  2011-01-      2010-12-                                                                            Pmt Made using Modified
                           0    3,155.16       376.67 1,309.86 1,312.93 155.70             0.00 172                         Pmt/Reversal/Deposit
  03            01                                                                                  Pmt Logic

 Dec, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other         Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-12-      2011-02-
                           0    0.00           0.00    0.00   -5,340.00 0.00             0.00 351 Hazard Ins                   Escrow
  30            01
  2010-12-      2010-12-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment       Addition/Removal of Loan
  16            01

 Nov, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name                Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-11-      2010-11-                                                                            Pmt Made using Modified
                           0    0.00           374.88 1,311.65 1,312.93 0.00               0.00 172                         Pmt/Reversal/Deposit
  26            01                                                                                  Pmt Logic
  2010-11-      2010-10-                                                                            Pmt Made using Modified
                           0    0.00           373.09 1,313.44 1,312.93 0.00               0.00 172                         Pmt/Reversal/Deposit
  26            01                                                                                  Pmt Logic
  2010-11-      2010-09-                                                                            Pmt Made using Modified
                           0    9,180.00       371.31 1,315.22 1,312.93 0.00               0.00 172                         Pmt/Reversal/Deposit
  26            01                                                                                  Pmt Logic
  2010-11-      2010-12-
                           0    20.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt               Pmt/Reversal/Deposit
  26            01
  2010-11-      2010-09-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment      Addition/Removal of Loan
  16            01
  2010-11-      2010-11-
                           0    0.00           0.00    0.00     -7,833.04 0.00             0.00 312 County Tax                  Escrow
  04            01

 Oct, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other         Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-10-      2010-09-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment       Addition/Removal of Loan
  16            01

 Sep, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other         Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-09-      2010-09-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment       Addition/Removal of Loan
  16            01
Transaction History                                                                                                                                      Page 15 of 17
               Case 19-20485-PGH                                       Doc 77-2             Filed 01/02/20                 Page 15 of 17


 Aug, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-08-      2010-07-                                                                            Pmt Made using Modified
                           0    6,167.58       367.78 1,318.75 1,312.93 0.00               0.00 172                         Pmt/Reversal/Deposit
  17            01                                                                                  Pmt Logic
  2010-08-      2010-08-                                                                            Pmt Made using Modified
                           0    0.00           369.54 1,316.99 1,312.93 0.00               0.00 172                         Pmt/Reversal/Deposit
  17            01                                                                                  Pmt Logic
  2010-08-      2010-09-
                           0    15.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt             Pmt/Reversal/Deposit
  17            01
  2010-08-      2010-07-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment    Addition/Removal of Loan
  16            01

 Jul, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other         Tran Code Name            Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-07-      2010-07-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment     Addition/Removal of Loan
  16            01

 Jun, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-06-      2010-01-
                           0    0.00           0.00    0.00     -719.87     0.00           0.00 351 Hazard Ins                Escrow
  29            01
  2010-06-      2010-06-                                                                            Pmt Made using Modified
                           0    3,083.79       366.02 1,320.51 1,312.93 0.00               0.00 172                         Pmt/Reversal/Deposit
  23            01                                                                                  Pmt Logic
  2010-06-      2010-07-
                           0    15.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt             Pmt/Reversal/Deposit
  23            01
  2010-06-      2010-06-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment    Addition/Removal of Loan
  16            01

 May, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-05-      2010-05-                                                                            Pmt Made using Modified
                           0    3,083.79       364.28 1,322.25 1,312.93 0.00               0.00 172                         Pmt/Reversal/Deposit
  26            01                                                                                  Pmt Logic
  2010-05-      2010-06-
                           0    15.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt             Pmt/Reversal/Deposit
  26            01
  2010-05-      2010-05-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment    Addition/Removal of Loan
  17            01

 Apr, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-04-      2010-03-                                                                            Pmt Made using Modified
                           0    6,695.87       360.81 1,325.72 1,756.89 0.00               0.00 172                         Pmt/Reversal/Deposit
  14            01                                                                                  Pmt Logic
  2010-04-      2010-04-                                                                            Pmt Made using Modified
                           0    0.00           362.54 1,323.99 1,312.93 0.00               0.00 172                         Pmt/Reversal/Deposit
  14            01                                                                                  Pmt Logic
  2010-04-      2010-05-
                           0    15.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt             Pmt/Reversal/Deposit
  14            01
  2010-04-      2011-02-
                           0    0.00           0.00    0.00     -414.00     0.00           0.00 351 Hazard Ins                Escrow
  05            01

 Mar, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name              Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-03-      2010-03-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment    Addition/Removal of Loan
  16            01
  2010-03-      2010-01-                                                                            Pmt Made using Modified
                           0    6,886.84       357.38 1,329.15 1,756.89 0.00               0.00 172                         Pmt/Reversal/Deposit
  12            01                                                                                  Pmt Logic
  2010-03-      2010-02-                                                                            Pmt Made using Modified
                           0    0.00           359.09 1,327.44 1,756.89 0.00               0.00 172                         Pmt/Reversal/Deposit
  12            01                                                                                  Pmt Logic
  2010-03-      2010-03-
                           0    20.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt             Pmt/Reversal/Deposit
  12            01

 Feb, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other         Tran Code Name            Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-02-      2010-01-
                           0    6,138.00       0.00    0.00   6,138.00 0.00              0.00 163 Refund of Hazard Money Pmt/Reversal/Deposit
  17            01
  2010-02-      2010-01-
                           0    498.00         0.00    0.00   498.00      0.00           0.00 163 Refund of Hazard Money Pmt/Reversal/Deposit
  17            01
  2010-02-      2010-01-
                           0    0.00           0.00    0.00   -5,404.66 0.00             0.00 168 Escrow Adv Refund          Pmt/Reversal/Deposit
  17            01
  2010-02-      2010-01-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment     Addition/Removal of Loan
  16            01
  2010-02-      2010-01-
                           0    0.00           0.00    0.00   -6,138.00 0.00             0.00 351 Hazard Ins                 Escrow
  09            01
                           0    0.00           0.00    0.00   -498.00     0.00           0.00 352 Flood Ins                  Escrow
Transaction History                                                                                                                                         Page 16 of 17
               Case 19-20485-PGH                                       Doc 77-2             Filed 01/02/20                   Page 16 of 17


  2010-02-      2010-01-
  09            01
  2010-02-      2010-01-                                                                           Escrow Advance Refund
                           0   5,404.66        0.00   0.00    5,404.66 0.00             0.00 161                         Pmt/Reversal/Deposit
  09            01                                                                                 Dep

 Jan, 2010
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other             Tran Code Name             Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2010-01-      2010-01-
                           0    0.00           0.00    0.00     -156.17     0.00           0.00 168 Escrow Adv Refund            Pmt/Reversal/Deposit
  22            01
  2010-01-      2010-01-
                           0    926.71         0.00    0.00     926.71      0.00           0.00 163 Refund of Hazard Money Pmt/Reversal/Deposit
  22            01
  2010-01-      2010-01-
                           0    460.80         0.00    0.00     460.80      0.00           0.00 163 Refund of Hazard Money Pmt/Reversal/Deposit
  22            01
  2010-01-      2010-01-
                           0    0.00           0.00    0.00     -498.00     0.00           0.00 352 Flood Ins                    Escrow
  20            01
  2010-01-      2010-01-
                           0    0.00           0.00    0.00     -6,138.00 0.00             0.00 351 Hazard Ins                   Escrow
  20            01
  2010-01-      2010-01-                                                                            Escrow Advance Refund
                           0    156.17         0.00    0.00     156.17      0.00           0.00 161                              Pmt/Reversal/Deposit
  20            01                                                                                  Dep
  2010-01-      2010-01-
                           0    0.00           0.00    0.00     0.00        0.00           0.00 152 Late Charge Assessment       Addition/Removal of Loan
  16            01
  2010-01-      2010-01-
                           0    0.00           0.00    0.00     0.00        -252.99        0.00 173 Irregular Pmt                Pmt/Reversal/Deposit
  11            01
  2010-01-      2010-01-
                           0    20.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt                Pmt/Reversal/Deposit
  05            01
  2010-01-      2009-10-                                                                               Pmt Made using Modified
                           0    9,000.00       352.29 1,334.24 1,756.89 2,113.16           0.00 172                              Pmt/Reversal/Deposit
  05            01                                                                                     Pmt Logic
  2010-01-      2009-12-                                                                               Pmt Made using Modified
                           0    3,443.42       355.68 1,330.85 1,756.89 0.00               0.00 172                              Pmt/Reversal/Deposit
  05            01                                                                                     Pmt Logic
  2010-01-      2009-12-                                                                               Pmt Made using Modified
                           0    1,583.25       0.00    0.00     0.00        1,583.25       0.00 172                              Pmt/Reversal/Deposit
  05            01                                                                                     Pmt Logic
  2010-01-      2009-11-                                                                               Pmt Made using Modified
                           0    0.00           353.98 1,332.55 1,756.89 0.00               0.00 172                              Pmt/Reversal/Deposit
  05            01                                                                                     Pmt Logic
  2010-01-      2009-12-                                                                               Pmt Made using Modified
                           0    -3,443.42      0.00    0.00     0.00        -3,443.42      0.00 172                              Pmt/Reversal/Deposit
  05            01                                                                                     Pmt Logic

 Dec, 2009
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name             Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2009-12-      2009-10-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment      Addition/Removal of Loan
  16            01

 Nov, 2009
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name             Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2009-11-      2009-10-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment      Addition/Removal of Loan
  16            01
  2009-11-      2009-11-
                           0    0.00           0.00    0.00   -9,119.16 0.00             0.00 312 County Tax                  Escrow
  13            01

 Oct, 2009
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name             Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2009-10-      2009-10-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment      Addition/Removal of Loan
  16            01

 Sep, 2009
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other             Tran Code Name             Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2009-09-      2009-09-                                                                               Pmt Made using Modified
                           0    3,443.42       350.61 1,335.92 1,756.89 0.00               0.00 172                            Pmt/Reversal/Deposit
  09            01                                                                                     Pmt Logic
  2009-09-      2009-10-
                           0    20.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt                Pmt/Reversal/Deposit
  09            01
  2009-09-      2009-09-
                           0    0.00           0.00    0.00     0.00        -168.66        0.00 173 Irregular Pmt                Pmt/Reversal/Deposit
  03            01
  2009-09-      2009-09-
                           0    20.00          0.00    0.00     0.00        0.00           0.00 173 Irregular Pmt                Pmt/Reversal/Deposit
  02            01
  2009-09-      2009-07-                                                                            Pmt Made using Modified
                           0    7,055.50       347.28 1,339.25 1,756.89 168.66             0.00 172                         Pmt/Reversal/Deposit
  02            01                                                                                  Pmt Logic
  2009-09-      2009-08-                                                                            Pmt Made using Modified
                           0    0.00           348.94 1,337.59 1,756.89 0.00               0.00 172                         Pmt/Reversal/Deposit
  02            01                                                                                  Pmt Logic

 Aug, 2009
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other           Tran Code Name             Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2009-08-      2009-07-
                           0    0.00           0.00    0.00   0.00        0.00           0.00 152 Late Charge Assessment      Addition/Removal of Loan
  17            01
Transaction History                                                                                                                                  Page 17 of 17
               Case 19-20485-PGH                                    Doc 77-2              Filed 01/02/20                  Page 17 of 17


 Jul, 2009
                                               Principal Interest            Suspense Fee       Tran
   Trans Date    Due Date NSF      Total Amt                      Escrow Amt              Other          Tran Code Name            Tran Grp Name
                                                 Amt       Amt                 Amt    Amt       Code
  2009-07-      2009-07-
                           0    0.00           0.00    0.00     0.00       0.00           0.00 152 Late Charge Assessment     Addition/Removal of Loan
  16            01
                                                                                                   Predistributed Pmt (e.g.
  2009-07-      2009-07-
                           0    20,136.57      2,049.15 8,070.03 9,595.74 0.00            0.00 170 loan closing) / Escrow     Pmt/Reversal/Deposit
  03            01
                                                                                                   posting for mods
  2009-07-      2009-07-
                           0    0.00           0.00    0.00     -7,350.27 0.00            0.00 351 Hazard Ins                 Escrow
  03            01
